Citation Nr: 1822034	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-37 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disorder manifested by ear infections.

4.  Entitlement to service connection for tuberculosis (TB).

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a disorder manifested by shortness of breath.

7.  Entitlement to service connection for a thyroid disorder.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from February 1967 to May 1968.  His discharge was upgraded from Other than Honorable to Honorable in January 1977.

These matters come before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is contained in the record.

A September 2014 rating decision granted entitlement to service connection for PTSD, initially rated 70 percent, effective June 9, 2014.  The Veteran submitted a timely notice of disagreement with the effective date assigned, and requested an effective date in February 2012.  A March 2018 rating decision provided an earlier effective date of November 13, 2010.  As this date is earlier than the date requested by the Veteran, the claim is considered granted and no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Initially, the Board notes the Veteran has claimed that some of his disabilities may be due to exposure to Agent Orange.  VA has researched the claim that he was exposed to herbicides in service.  A June 2011 DPRIS (Defense Personnel Records Information Retrieval System) response noted that the Veteran served aboard the USS KAWISHIWI, which was in the official waters of the Republic of Vietnam for periods in June and July 1967.  Ship deck logs did not document that the ship docked, transited inland waterways, or that personnel stepped foot in, the Republic of Vietnam.  The USS KAWISHIWI is not considered a "brown water" vessel according to review of the Navy Ships Associated with Service in Vietnam and Exposure to Herbicide Agents listing.  The Veteran has reported he saw a "mist" roll towards his ship from the coast of Vietnam, and that he saw drums on another ship, but that he did not know what was contained in the drums.  Given the above, the Board will not request further development regarding the Veteran's claim that he was exposed to herbicides in the Republic of Vietnam.

Hearing loss, tinnitus, ear infections

Regarding his hearing loss and tinnitus, the Veteran testified that he was exposed to hazardous noise while onboard a refueling ship in service.  He was also exposed to the noise of ammunitions and aircraft during his service as the ship was not far from other ships that were "shelling" the coast of the Republic of Vietnam, and aircraft carriers.  He stated that his military occupational specialty (MOS) was of a "boat's mate," and that he was "top-side" during his period of service.  His DD 214 does not list a specific MOS, and noted that he had seven months and seven days of foreign and/or sea service.  

Duty MOS Noise Exposure Listing lists Boatswains Mate as having a high probability of exposure to hazardous noise.  As such, VA concedes that the Veteran was exposed to hazardous noise during his seven months of ship service. 

The Veteran testified in June 2017 that he noticed his hearing declined in service, and that he sought treatment in service due to his sensation that he continued to hear "roaring" even during his quiet moments.  The VLJ noted that the Veteran's description of "roaring" from his time in service sounded like tinnitus.  The Veteran stated he had no hearing problems prior to service, and that he noticed his hearing decreased after service.  He also reported he had ear infections in service, and that they continued intermittently thereafter.

A review of the Veteran's service treatment records did not include any treatment related to hearing loss or other ear complaints.

A January 2016 VA treatment record included the Veteran's complaint of tinnitus that began three to four years after he was discharged from service.  

Private treatment records show that the Veteran was frequently treated for otitis media, otitis externa, and wax impaction post-service.  The earliest record is from 1991.  In the 1990s, when the Veteran requested hearing evaluations due to decreased hearing, at least twice evaluations could not be provided due to wax.  

The Veteran was afforded a VA hearing loss and tinnitus evaluation in February 2012.  He was found to have bilateral hearing loss for VA purposes.  The examiner provided a negative nexus opinion for his hearing loss, as the Veteran had "excellent hearing results for his audio done for separation in 1968."  The Veteran reported to the examiner that his tinnitus started "several years ago but after he was in the service."  The examiner also noted that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, "as tinnitus is known to be a symptom associated with hearing loss."   The examiner was asked to provide an addendum opinion regarding whether the Veteran's tinnitus was due to his service.  The examiner remarked that "there was no evidence of hearing loss or tinnitus as related to his military service.  Therefore, it is less likely as not his tinnitus was caused by acoustic trauma in service."  This addendum opinion is worded oddly, and is not sufficient for adjudicative purposes.  Additionally, the examiner was not informed that the Veteran's MOS showed a high likelihood of exposure to hazardous noise during his more than 7 months at sea.  The hearing loss and tinnitus examination did not address the Veteran's frequent ear infections post-service, or provide a nexus opinion for his ear infection claim.  On remand, the Veteran must be provided an additional VA examination. 

Tuberculosis and Shortness of Breath

Regarding his tuberculosis, the Veteran stated that when he was discharged from service in 1968 he went to get a "health card," and they tested him and discovered incidentally that he had tuberculosis.  They asked him if he had been out of the country, and he noted he had served in Vietnam, Japan, and the Philippines.  The Veteran testified that his medical care providers said that it was likely one of those countries where he "picked it up."  He noted that he was treated for his tuberculosis, with "pills."  He has to have a chest x-ray every so often "because it might come up."  

Regarding his shortness of breath, the Veteran noted that he used an inhaler and that he had been diagnosed with COPD.  He testified that he was constantly exposed to fuel fumes during his shipboard service, and wondered if this were the cause of his shortness of breath.

Treatment records from the Texas Department of Health Resource noted that the Veteran had a positive PPD test on June 1, 1976.  A June 11, 1976 chest x-ray was normal.  He was given prophylaxis drug treatment.  He was noted to have tuberculosis infection, without disease.  The progress notes section included that the Veteran had a "skin test in the Navy approximately six years ago that was negative."  Chest x-rays from March 1977 additionally showed no evidence of activity, but the Veteran complained of coughing up dark brown sputum and having shortness of breath.

In December 1993, chest x-rays provided based on complaints of shortness of breath showed emphysematous changes in the upper lung fields, scarring of the lung bases, but a "superimposed, acute or active lesion" was not seen.  The scarring was noted to be "old."

In July 1996, chest radiographs showed marked COPD, "Bradyc changes in the right apex likely associated with bulli which are present bilaterally," and old healed tuberculosis "is unlikely in the right apex, but a possibility."  There was no evidence of acute tuberculosis seen.

The Veteran has not been afforded VA examinations in relation to his claims for TB and a disorder resulting in shortness of breath.  As the Veteran had a positive TB test in 1976, has "old scarring" of his lungs, and has indicated that he was informed he likely picked up TB in service, he should be afforded a VA examination with nexus opinion.  Similarly, as the Veteran has been diagnosed with COPD and has been noted to have "scarring" and "hyper-inflation" of his lungs, and he has alleged that his exposure to fuel fumes in service may be the cause, he must be afforded a VA examination with nexus opinion.

Hypertension

An April 2006 private treatment record noted that the Veteran's high blood pressure was first observed in December 1999.  The record does contain some blood pressure readings from as early as 1991.

The Veteran was afforded a VA examination in December 2015.  The examiner provided a negative nexus opinion between the Veteran's hypertension and his service-connected PTSD.  The opinion was that his hypertension was less likely than not proximately due to or the result of his PTSD.  "PTSD is not a medically recognized cause of hypertension.  The secondary causes of hypertension do not include mental health disorders." 

A February 2016 addendum opinion included that it was less likely than not that the Veteran's hypertension was aggravated by his PTSD.  The rationale included that the Veteran was diagnosed with hypertension in December 1999, and it was not aggravated beyond its natural progression, as there was "no causal or permanent aggravation between his hypertension and his PTSD."  "No medical record evidence to indicate otherwise was found.  The is no pathophysiologic relationship."

Although the examiner provided secondary service opinions, a direct service connection opinion regarding his hypertension was not provided.  During his Board hearing, the Veteran questioned whether his hypertension may have been due to exposure to Agent Orange or fuel fumes.  On remand, an additional examination with opinion must be provided. 

Thyroid disorder

During his Board hearing, the indication that the Veteran's disabilities may be a result of his exposure to fuel fumes during service was initially raised.  The Veteran has not yet been provided with a VA examination to address this claim; on remand, he must be provided a VA examination. 


Accordingly, the case is REMANDED for the following action:

1.  Ongoing medical records should be associated with the claims record to the extent possible.  

2.  Schedule the Veteran for VA examination(s) to address his hearing loss, tinnitus, and ear infection claims.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has bilateral hearing loss as a result of his service?  The Veteran's exposure to hazardous noise is conceded for the more than 7 months he served on a ship in service.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran has tinnitus as a result of his service?  The Veteran's exposure to hazardous noise is conceded for the more than 7 months he served on a ship in service.

c) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a disorder manifested by chronic ear infections as a result of his service?  The Veteran's exposure to hazardous noise is conceded for the more than 7 months he served on a ship in service.

A complete explanation must be provided for each opinion expressed.

3.  Schedule the Veteran for a VA examination to address his claim of entitlement to service connection for tuberculosis.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following:

a) Does the record show that the Veteran has a current disability associated with his positive PPD test in 1976?  For VA purposes, "current" disability includes the period from 2010 to the present.  Address findings of scarring of the lung bases, to include if they may be due to tuberculosis and if they cause any symptoms. 

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran has tuberculosis, or a residual thereof, as a result of his service?  Address the Veteran's claim that he was likely exposed to TB during his overseas service.

A complete explanation must be provided for each opinion expressed.

4.  Schedule the Veteran for a VA examination to address his claim of entitlement to service connection for a disability manifesting in shortness of breath.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following:

a) List any disorders resulting in the symptom of a shortness of breath, to include COPD.

b)  For each diagnosed disorder manifesting in shortness of breath, is it at least as likely as not (50/50 probability or greater) that the disorder is a result of the Veteran's service?  Address the Veteran's contention that his shortness of breath may be due to his exposure to fuel fumes during his more than seven months aboard a refueling ship in service.  

A complete explanation must be provided for each opinion expressed.

5.  Schedule the Veteran for a VA examination to address his claim of entitlement to service connection hypertension.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has hypertension as a result of his service?  Address the Veteran's claim that his exposure to fuel fumes in service may have resulted in his hypertension.

b)  Is it at least as likely as not (50/50 probability or greater) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD?  

A complete explanation must be provided for each opinion expressed.

6.  Schedule the Veteran for a VA examination to address his claim of entitlement to service connection for a thyroid disorder.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran has a thyroid disorder as a result of his service?  Address the Veteran's claim that his exposure to fuel fumes in service may have resulted in his thyroid disorder.

A complete explanation must be provided for each opinion expressed.

8.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




